       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 1 of 28



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

KIMBERLY SHAW,                            :
     Plaintiff,                           :
                                          :
      v.                                  :   Case No. 3:18-cv-00067 (VLB)
                                          :
YALE NEW HAVEN HOSPITAL,                  :   April 21, 2020
     Defendant.

                MEMORANDUM OF DECISION GRANTING
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF No. 77]

      This employment discrimination action was commenced by the Plaintiff,

Kimberly Shaw, on January 11, 2018. The Plaintiff is a former employee of the

Defendant, Yale New Haven Hospital. Plaintiff resigned from Defendant’s employ

in June 2016, and Defendant refused, as discussed in more detail infra, to grant

Plaintiff’s request to rescind her resignation. Plaintiff alleges that Defendant’s

refusal to grant rescission of her resignation was motivated by racial animus and

in retaliation for her complaints about Defendant’s conduct in violation of Title VII

of the Civil Rights Act of 1964 codified as 42 U.S.C. 2000e, et al. (“Title VII”) and

the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. 46a-

60, et seq., as well as disability discrimination in violation of the Americans with

Disabilities Act Amendments Act of 2008 (“ADAAA”), codified as amended at 42

U.S.C. § 12101 et seq., and Connecticut state law.1




1Plaintiff was represented by counsel upon filing her Complaint. [ECF No. 1].
However, on July 19, 2019, the Court granted Plaintiff’s Counsel’s Motion to
Withdraw, [ECF No. 69]; Plaintiff opposes Defendant’s Motion for Summary
Judgment pro se.
          Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 2 of 28




      On October 4, 2019, Defendant filed a motion for summary judgment and

memorandum thereto on all claims in the complaint.          [ECF No. 77].    For the

following reasons, the Defendant’s motion for summary judgment is GRANTED.

                               I. MATERIAL FACTS

      The Court draws the following facts from the Defendant’s Local Rule 56(a)1

Statement of Material Facts (“Def.’s Stmt.”), [ECF No. 77-4], and the evidence in

the record.2

      Plaintiff began working for Defendant in March 2009 as a Surgical

Technician. [ECF No. 1 ¶ 13]; Def.’s Stmt. ¶ 1.

      On February 16, 2016, Plaintiff assisted with a coronary artery bypass graft

(“CABG”) procedure conducted by a medical resident named Dr. Mohammed

Anwar (who Plaintiff identified as “Middle Eastern”), and supervised by an



      2 Local Rule 56(a)1 provides: “Each material fact set forth in the Local Rule
56(a)1 Statement and supported by the evidence will be deemed admitted (solely
for purposes of the motion) unless such fact is controverted by the Local Rule
56(a)2 Statement required to be filed and served by the opposing party in
accordance with this Local Rule, or the Court sustains an objection to the fact.”
Local Rule 56(a)3 provides that “each denial in an opponent’s Local 56(a)2
Statement[] must be followed by a specific citation to (1) the affidavit of a witness
competent to testify as to the facts at trial, or (2) other evidence that would be
admissible at trial.” Defendant informed Plaintiff of these requirements in its
Notice to Pro Se Litigant, [ECF No. 79], but Plaintiff, despite filing an Opposition
and an Amended Opposition to Defendant’s Motion for Summary Judgment, [ECF
Nos. 80, 81], did not provide a Rule 56(a)2 statement in response. In addition to
deeming admitted uncontroverted facts, the Court may, for a violation of Local
Rule 56(a)(3), “impos[e] sanctions, including, when the opponent [to a Motion for
Summary Judgment] fails to comply, an order granting the motion [for summary
judgment] if the motion and supporting materials show that the movant is entitled
to judgment as a matter of law.” D. Conn. L. Civ. R. 56(a)(3).
                                         2
        Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 3 of 28




attending physician, Dr. Bonde (who Plaintiff identified as “Indian,” and as having

an “Indian accent”). [ECF No. 1 ¶ 15]; Def.’s Stmt. ¶ 2; Deposition Transcript of

Kimberly Shaw (“Shaw Depo. Tr.”) at 41, 50.

       There were several other individuals in the operating room (“OR”) during

the coronary artery bypass graft procedure, including, but not limited to,

Physician’s Assistant Judith Farkas, Registered Nurse Sean McLaughlin, and

Surgical Technician Jason Ponte. Def.’s Stmt. ¶ 3; Shaw Depo. Tr. at 41.

       During the course of the procedure, Dr. Anwar requested several times that

he be provided with a “liga.” “Liga” or “ligaclip” are alternate terms for a medical

device also known as a “hemoclip” that was being used in the surgical

procedure. [ECF No. 1 ¶ 15]; Def.’s Stmt. ¶ 4; Shaw Depo. Tr. at 41, 43. This was

not the first time that Plaintiff had heard a hemoclip being referred to as a “liga.”

Plaintiff had also heard the attending physician on February 16, 2016, Dr. Bonde,

use the term “liga” on several other prior occasions. Def.’s Stmt. ¶ 5; Shaw Depo.

Tr. at 42-43.

       Once during the subject coronary artery bypass graft procedure when Dr.

Anwar requested a “liga,” Ms. Farkas commented to Plaintiff “I was kind of

wondering what he was saying”3 and “I thought he was saying something else.”




3During her deposition, Plaintiff testified that Physician’s Assistant Farkas said
during the procedure “I was kind of wondering what he was saying” and
separately “I thought he was saying something else.” Shaw Depo. Tr. at 43-44. In
an email Plaintiff sent to her supervisor, Anne Turner, the night of the incident at
                                          3
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 4 of 28




After her initial confusion, she deduced Dr. Anwar was requesting a hemoclip.

Def.’s Stmt. ¶ 6; Shaw Depo. Tr. at 43-44, 68, 79; Shaw Depo. Exh. 11.

      Plaintiff testified that Physician’s Assistant Farkas’ comments sparked a

conversation among others who were standing in the corner of the room. Dr.

Bonde, Mr. McLaughlin, and Mr. Ponte began discussing a prior incident

involving a former African-American surgical technician, Greg Gatlean. On that

prior occasion, Mr. Gatlean had been offended when Dr. Bonde asked him for a

“liga,” mistakenly believing that Dr. Bonde had used the N-word. Def.’s Stmt. ¶ 8;

Shaw Depo. Tr. at 44-45, 48-49, 68; Shaw Depo. Exh. 11.

      While discussing the prior misunderstanding involving Mr. Gatlean, Dr.

Bonde “blurted out” or “yelled” the word “nigga” or “nigger,” referring to what

Mr. Gatlean mistakenly believed Dr. Bonde had said in the prior incident. Def.’s

Stmt. ¶ 8; Shaw Depo. Tr. at 44-45, 53-54, 67-68, 73-74; Shaw Depo. Exh. 11.

Immediately after Dr. Bonde said the derogatory term, he covered his mouth and

demonstrated that he was remorseful for his mistake, but his mistake caused Mr.

Ponte and Mr. McLaughlin to start laughing. Def.’s Stmt. ¶ 8; Shaw Depo. Tr. at

45-46; Shaw Depo. Exh. 11.

      In response to the incident involving Dr. Bonde, Plaintiff requested that Dr.

Anwar refrain from using the term “liga” as it pertained to the medical instrument



issue, Plaintiff wrote that Farkas said “Kim, I just figured out what he was saying.
I thought he was saying something else.” Shaw Deposition Exhibit (“Shaw Depo.
Exh.”) 11, [ECF No. 77-2 at 80-81].
                                          4
          Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 5 of 28




“hemoclip,” and stated—in reference to everyone in the OR—that “[w]e need to

stop the inappropriate conversation.” Def.’s Stmt. ¶ 9; Shaw Depo. Tr. at 46-47,

68-69, 79-81; Shaw Depo. Exh. 11.       Dr. Anwar asked what he should call the

device, and Plaintiff asked that he refer to it as a “hemoclip.” Dr. Anwar did not

cease from saying “liga” following Plaintiff’s comments, and he continued to

operate on his patient. Def.’s Stmt. ¶ 10; Shaw Depo. Tr. at 46-47, 54, 68-69; Shaw

Depo. Exh. 11.

        Plaintiff then requested to be excused from the procedure.        Dr. Bonde

followed Plaintiff into the hallway and apologized for saying the N-word,

acknowledging that he should not have said it. Def.’s Stmt. ¶ 11; Shaw Depo. Tr.

at 69-70; Shaw Depo. Exh. 11.

        Once the surgery ultimately concluded, Plaintiff asked an unidentified male

perfusionist—who was in the OR during the surgery—if he would be willing to be

a “witness” on her behalf if necessary. The perfusionist declined to commit to

supporting Plaintiff, maintaining that he did not want to get involved. Def.’s Stmt.

¶ 12; Shaw Depo. Tr. at 55-56, 61-62.

        Later that evening, Plaintiff expressed her frustration about the incident to

Glenda, the evening manager.4 Glenda had already heard about the incident and




4   Glenda’s last name is not apparent from the record.
                                          5
        Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 6 of 28




told Plaintiff that she would follow up with Anne Turner, Patient Service Manager

and Plaintiff’s supervisor, about it.5 Def.’s Stmt. ¶ 13; Shaw Depo. Tr. at 40, 62-65.

      Plaintiff emailed Ms. Turner later that night and described her account of

the events that occurred in the OR.       About two hours after Plaintiff sent Ms.

Turner the email, Turner replied, apologizing for what had occurred that day and

promising to follow up in the morning. Def.’s Stmt. ¶ 14; Shaw Depo. Tr. at 62, 65,

70; Shaw Depo. Exh. 11.

      Two days later, on February 18, 2016, Plaintiff met with Ms. Turner and

shared what had occurred in the OR on February 16. Ms. Turner told Plaintiff that

they were taking the matter “seriously,” and that “upper management” would

handle it. Def.’s Stmt. ¶ 15; Shaw Depo. Tr. at 72-74.

      On February 24, 2016, Plaintiff had a second meeting regarding the events

in the OR with Ms. Turner and OR Director, Jane Wagner. In the meeting, Plaintiff

again summarized her thoughts about the February 16 incident, and disclosed to

Turner and Wagner that she had seen a licensed social worker, Beverly Chevalier,

for the alleged stress that she suffered from due to her job, and that she needed

someone to vent to about stress at work. After Ms. Wagner learned that Plaintiff

had seen Chevalier, Wagner said to Plaintiff “I wonder if you’re capable of




5Plaintiff was also supervised by Michelle Verderame. Shaw Deposition Exhibit
21 (“Shaw Depo. Exh. 21”), [ECF No. 77-2 at 102].

                                          6
          Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 7 of 28




mentally continuing to work here.” Plaintiff responded that she “could do her

job.” Def.’s Stmt. ¶ 16; Shaw Depo. Tr. at 75, 82-86.

         Plaintiff testified at her deposition that an unidentified surgeon told Plaintiff

that she had “psychiatric -- psychological problems” on one occasion before the

February 16, 2016 incident. At an unspecified number of random occasions after

the February 16 incident, other unidentified individuals allegedly used the terms

“crazy” or “psycho” in reference to Plaintiff. Def.’s Stmt. ¶ 17; Shaw Depo. Tr. at

86-87.

         Plaintiff testified that after she complained about the OR incident,

unidentified coworkers sporadically tampered with Plaintiff’s locker a couple of

times a week over the course of several weeks by prying open the upper portion

of her locker, so that Plaintiff would return to her locker and find that portion

open after being certain that she had closed it. Sometimes some of Plaintiff’s

paperwork went missing from her locker, and Plaintiff testified that she believed

her coworkers were playing “mind games” with her. Def.’s Stmt. ¶¶ 18-19; Shaw

Depo. Tr. at 88-91.

         On April 14, 2016, Plaintiff sent an email to Yale Hospital supervisors Kevin

Myatt and Lina Perrotti reporting that her coworkers were videotaping her at

various times on the job and that this was confirmed by an unidentified medical

student. Def.’s Stmt. ¶ 20; Shaw Depo. Tr. at 92-93; Shaw Deposition Exhibit 13

(“Shaw Depo. Exh. 13”), [ECF No. 77-2 at 83].


                                             7
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 8 of 28




      On May 11, 2016, Plaintiff sent an email to Kevin Myatt claiming that she

overheard “many references to physical harm which has increased my concern

for my safety.   Even though I cannot include the names in this email, these

references has [sic] come from various [staff] members that I work with.” Def.’s

Stmt. ¶¶ 21-22; Shaw Depo. Tr. at 92-98; Shaw Deposition Exhibit 14 (“Shaw

Depo. Exh. 14”), [ECF No. 77-2 at 84].      Mr. Myatt forwarded the email to Ms.

Perrotti and asked her to investigate. Shaw Depo. Exh. 14. Plaintiff, during her

deposition, identified a Dr. Elefteriades as one individual who said, “we’re going

to get her,” but was unable to identify any other individuals. Def.’s Stmt. ¶ 24;

Shaw. Depo. Tr. at 95.

      Plaintiff also believed that people at work knew what she had watched on

television the day before and made references to what she had watched. Def.’s

Stmt. ¶ 23; Shaw Depo. Tr. at 94. Plaintiff also contended, in the May 11, 2016

email to Mr. Myatt, that information pertaining to her home computer, emails, and

phone were compromised, and that “various valuable account information,

inventions, and financial information” of hers had been hacked. Shaw Depo. Exh.

14. Plaintiff concluded that her home computer had been hacked because she

heard an individual she identified as “Dr. Dewar” recite lines from a poem that

Plaintiff wrote about Trayvon Martin that she had not published or shared. Def.’s

Stmt. ¶ 25; Shaw Depo. Tr. at 95-96, 105; Shaw Depo. Exh. 14. In the May 11, 2016




                                        8
         Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 9 of 28




email to Mr. Myatt, Plaintiff requested to be transferred to a different Yale Hospital

facility. Shaw Depo. Exh. 14.

       On May 12, 2016, Ms. Perrotti requested via email to meet with Plaintiff on

May 16 to discuss the issues described in Plaintiff’s May 11, 2016 email. Shaw

Deposition Exhibit 15 (“Shaw Depo. Exh. 15”), [ECF No. 77-2 at 85].          Plaintiff

responded that she had just submitted a letter of resignation to her supervisor,

Michelle Verderame.     Def.’s Stmt. ¶ 26; Shaw Depo. Exh. 15 (explaining that

Plaintiff had “just submitted a letter of resignation to my supervisor, Michelle

V.”)6; Shaw Deposition Exhibit 16 (“Shaw Depo. Exh. 16”) (May 12, 2016 Letter of

Resignation effective June 10, 2016), [ECF No. 77-2 at 86].

       Four days later, on May 16, 2016, Plaintiff attempted to rescind her

resignation by way of a letter hand-delivered to her supervisor and an email to

Ms. Perrotti. Def.’s Stmt. ¶ 27; Shaw Depo. Tr. at 100; Shaw Deposition Exhibit 17

(“Shaw Depo. Exh. 17”), [ECF No. 77-2 at 87]; Shaw Deposition Exhibit 18) (“Shaw

Depo. Exh. 18”), [ECF No. 77-2 at 88]. The letter stated that she was rescinding

her resignation because of the job market, and Plaintiff testified that her initial

efforts to find a new job suggested that she would have to take a pay cut or

travel. Def.’s Stmt. ¶ 27; Shaw Depo. Tr. at 101-02; Shaw Depo. Exh. 17. Plaintiff

also testified that part of the reason she wanted to rescind her resignation was

because in the four days since she resigned, she “was able to speak to a lawyer



6   A later email identified Plaintiff’s supervisor that had received Plaintiff’s
                                          9
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 10 of 28




about me being harassed.”         Shaw Depo. Tr. at 101-03; see also Plaintiff’s

Opposition to Defendant’s Motion for Summary Judgment (“Pl.’s Opp.”) at 4

(“The plaintiff retained legal counsel and wanted to rescind her resignation . . . .”),

[ECF No. 81 at 4].

      Ms. Perrotti responded to Plaintiff’s email on the same day, May 16, 2016,

explaining to Plaintiff that because she had already resigned, whether she would

be able to rescind her resignation would have to be presented to and decided by

Plaintiff’s former department. Def.’s Stmt. ¶ 28; Shaw Depo. Exh. 18.

       On May 17, 2016, Plaintiff met with Ms. Perrotti and Alex Reynolds, a

senior employee relations specialist.      In that meeting, Plaintiff reported that

multiple surgeons wanted to harm her and were threatening her, basing this

belief on her perception of statements such as “take care of her” and because of

“the entire conversation of them using personal -- using information to identify

me.” Def.’s Stmt. ¶ 29; Shaw Depo. Tr. at 97-98, 104-105; Defendant’s Response

to Plaintiff’s CHRO Complaint (“CHRO Complaint”) ¶ 17, [ECF No. 77-3 at 5-12].

      As a result of Plaintiff’s perception that statements such as “take care of

her” were threats of physical harm, Perrotti and Reynolds became concerned,

and requested that Plaintiff be assessed to establish her fitness for duty, making

this a requirement for Plaintiff’s return to work. Def.’s Stmt. ¶¶ 30, 32; Shaw

Depo. Tr. at 105-08; Shaw Depo. Exh. 21; CHRO Complaint ¶¶ 17, 21.



resignation letter as “Michelle Verderame.” Shaw Depo. Exh. 21.
                                        10
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 11 of 28




       Plaintiff was seen initially by Dr. Nicholas Browning from Defendant’s

Occupational Health Services, on May 18, 2016.        Based on this meeting, Dr.

Browning would not clear Plaintiff to return to work until she first received a

psychiatric evaluation. Plaintiff selected her own psychiatrist, Dr. Derek Franklin,

to perform that evaluation, which was completed on May 27, 2016. Def.’s Stmt. ¶¶

33-34; Shaw Depo. Tr. at 107-108, Shaw Depo. Exhs. 19, 21; CHRO Complaint ¶¶

22-23; Dr. Franklin Evaluation dated May 27, 2016 (“Franklin Evaluation”), [ECF

No. 77-3 at 14-21].

       During Dr. Franklin’s evaluation, Plaintiff told him that after the February

16, 2016 OR incident:

   •   “she was now hearing that surgeons were refusing to work with her and
       when she did work with them, she would hear them make comments, ‘like
       murder, we need to put this one away, we should have gotten rid of this
       one a long time ago.’”

   •   “she believed that they were talking about her and she became
       increasingly frightened because, ‘I felt they were playing mind games on
       me.’”

   •   she “became quite concerned about her surroundings, ‘like when I went
       home one time, I saw someone outside my home sitting in a car and I was
       scared because I thought maybe they were there for me, because I’ve heard
       the doctors talk about the mafia.’”

Franklin Evaluation at 5.

       In his report, Dr. Franklin diagnosed Plaintiff, per the DSM-5, with

“Unspecified Mood Disorder with Anxious features” and “Paranoid Personality

Traits” and determined that “it would be ill advised to return [Plaintiff] to the OR


                                        11
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 12 of 28




without adequate reintegration and preferably not with the OR team that she last

had problems with.” Dr. Franklin also reported that Plaintiff’s “emotional lability,

hyper-vigilance and poor reaction to psychosocial stressors suggest that she will

likely require short-term intervention prior to returning to work.” Def.’s Stmt. ¶

40; Shaw Depo. Tr. at 117; Franklin Evaluation at 6.

      When Plaintiff saw Dr. Franklin on May 27. 2016, he informed her that he

needed written authorization from Plaintiff to release his report to any other party.

Franklin Evaluation at 1-2.   Although Plaintiff gave him oral permission to so

release his report at that time, she did not sign a written release authorization of

Dr. Franklin’s report until June 22, 2016. Pl.’s Opp. at 77. On June 10, 2016, in a

phone conversation with Dr. Browning, Plaintiff learned that Dr. Franklin and Dr.

Browning had not been in touch. Def.’s Stmt. ¶ 37; Shaw Depo. Tr. at 108-11;

CHRO Complaint ¶ 23.

      Mr. Reynolds thereafter sent Plaintiff a letter dated June 15, 2016, alerting

Plaintiff that Dr. Browning had not yet received a report from Dr. Franklin, and

therefore, Dr. Browning was unable to evaluate Plaintiff’s ability to perform her

job responsibilities. Given the failure to provide the requested clearance by that

time, Reynolds’ letter also informed Plaintiff that Defendant accepted her

resignation effective June 10, 2016 and invited her contact him by June 20 if that

was not her intent. Def.’s Stmt. ¶ 38; Shaw Depo. Tr. at 122, Shaw Depo. Exh. 21.




                                         12
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 13 of 28




      Plaintiff received the first copy of Dr. Franklin’s evaluation prior to June

15, 2016. Plaintiff emailed Dr. Franklin on June 15, 2016 and addressed some

typographical and substantive errors contained in his report. Def.’s Stmt. ¶ 39;

Shaw Depo. Tr. at 119-22; Shaw Deposition Exhibit 23 (“Shaw Depo. Exh. 23”),

[ECF No. 77-2 at 104-05]. Dr. Franklin made Plaintiff’s suggested corrections, and

mailed her a copy of the updated evaluation, which she received on or about June

20, 2016. Def.’s Stmt. ¶ 39; Shaw Depo. Tr. at 119-22. After Plaintiff signed the

written authorization for Dr. Franklin to release his report to Defendant on June

22, 2016, Dr. Franklin sent his report to Dr. Browning the same day. Pl.’s Opp. at

78.

      Due to Dr. Franklin’s conclusions, Plaintiff was not cleared to work at that

time by Dr. Browning. Def.’s Stmt. ¶ 41; Shaw Depo. Exh. 24. Therefore, on June

22, 2016, Defendant decided to accept Plaintiff’s resignation as originally

submitted on May 12, 2016. Def.’s Stmt. ¶ 41; Shaw Depo. Tr. at 13, 122; Shaw

Depo. Exh. 21; Franklin Report.

      Plaintiff filed timely claims with the Connecticut Commission on Human

Rights and Opportunities (“CHRO”) and with the Equal Employment Opportunity

Commission (“EEOC”). Complaint ¶¶ 6, 7. Plaintiff received a timely Release of

Jurisdiction from the CHRO on October 13, 2017 and a timely Notice of Right to

Sue from the EEOC on November 17, 2017. Complaint ¶¶ 8, 9.

      Plaintiff timely filed this Complaint on January 11, 2018. [ECF No. 1].


                                        13
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 14 of 28




                              II.    Legal Standard

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

proving that no genuine factual disputes exist. See Vivenzio v. City of Syracuse,

611 F.3d 98, 106 (2d Cir. 2010). “In determining whether that burden has been

met, the court is required to resolve all ambiguities and credit all factual

inferences that could be drawn in favor of the party against whom summary

judgment is sought.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986); Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). This means that “although the court should review the record as a whole,

it must disregard all evidence favorable to the moving party that the jury is not

required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

151 (2000); see also Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004 WL

2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the

proceeding, [the moving party is] required to present admissible evidence in

support of their allegations; allegations alone, without evidence to back them up,

are not sufficient.”) (citing Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996)); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011).

Put another way, “[i]f there is any evidence in the record that could reasonably

support a jury's verdict for the nonmoving party, summary judgment must be


                                        14
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 15 of 28




denied.” Am. Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446

F.3d 313, 315–16 (2d Cir. 2006) (internal quotation marks and citation omitted).

      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on

mere assertions that affidavits supporting the motion are not credible.” Gottlieb,

84 F.3d at 518. Where there is no evidence upon which a jury could properly

proceed to find a verdict for the party producing it and upon whom the onus of

proof is imposed, such as where the evidence offered consists of conclusory

assertions without further support in the record, summary judgment may lie.

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir. 2010).

                                III.   DISCUSSION

      A.    Race-Based Discriminatory Discharge Claims

      Under Title VII, Plaintiff’s claims of discriminatory treatment are analyzed

using the burden-shifting framework set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973). The McDonnell Douglas standard requires that

Plaintiff establish a prima facie case of discrimination by showing that (1) she is

part of a protected class; (2) that she was qualified for his position; (3) that she

suffered an adverse employment action; and (4) that the circumstances

surrounding the employment action give rise to an inference of discrimination.

Id. The Second Circuit has noted that the burden to establish a prima facie case




                                        15
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 16 of 28




is “minimal” or “de minimis.” Woodman v. WWOR–TV, Inc., 411 F.3d 69, 76 (2d

Cir. 2005).

      If Plaintiff can establish a prima facie case, the burden shifts to the

Defendant to proffer a legitimate, nondiscriminatory reason for the adverse

employment action.       McDonnell Douglas, 411 U.S. at 802.         At this stage,

Defendant need only proffer, not prove, the existence of a nondiscriminatory

reason for its employment decision. See Texas Dep’t of Cmty. Affairs v. Burdine,

450 U.S. 248, 254-55 (1981). “This burden is one of production, not persuasion; it

can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 142 (2000) (internal quotations omitted).

      If Defendant meets its burden of production, the burden shifts back to

Plaintiff to show that the legitimate, nondiscriminatory reason offered by the

Defendant is mere pretext for illegal employment discrimination.         McDonnell

Douglas, 411 U.S. at 804. “Although the intermediate evidentiary burdens shift

back and forth under this framework, the ultimate burden of persuading the trier

of fact that the defendant intentionally discriminated against the plaintiff remains

at all times with the plaintiff.” Reeves, 530 U.S. at 143.

      Here, Plaintiff’s prima facie case, despite requiring only a de minimis

showing, founders on three of the four required grounds.

      First, Plaintiff argues that she was qualified for her position: “The plaintiff

was indeed qualified for her position. The plaintiff joined the cardiac team at


                                          16
      Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 17 of 28




YNHH in 2012.” Pl.’s Opp. at 8. She also argues that she was qualified because

Dr. Franklin’s report actually cleared her to return to work: “The plaintiff was

required to be fit for duty by Dr. Browning and her report showed that she was.”

Id. at 9. Neither argument is persuasive.

      The evidence of record shows that Plaintiff did not pass the fitness for duty

examination Defendant ordered as a precondition to Plaintiff’s return to work. Dr.

Franklin’s report specifically stated that Plaintiff’s “emotional lability, hyper-

vigilance and poor reaction to psychosocial stressors suggest that she will likely

require short-term intervention prior to returning to work.” Franklin Evaluation at

6 (emphasis added). Dr. Browning, who was the party charged with determining

Plaintiff’s fitness for duty and who had required Dr. Franklin’s psychiatric

evaluation, found that Dr. Franklin’s report meant Plaintiff was not fit for duty.

Defs’ Stmt. ¶ 41; Shaw Depo. Exh. 24. Under such circumstances, courts have

found plaintiffs unqualified for work under the second McDonnell Douglas prima

facie case factor. Quaintance v. City of Columbia, No. 2:17-cv-04007-NKL, 2018

U.S. Dist. LEXIS 42, at *8 (W.D. Mo. Jan. 2, 2018) (“Quaintance has not

established a prima facie case because she has not shown that she was qualified

to perform the ‘essential functions’ of the job of temporary bus driver; namely,

the ability to drive the bus safely. It is undisputed that Quaintance was pulled

from bus driving duty pending a fitness for duty examination, and that a medical

examiner determined she was ‘NOT medically capable of returning to the full


                                        17
         Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 18 of 28




duties of the position.’”) (emphasis in original).       Whether Plaintiff had been

working as a qualified surgical technician since 2012 is irrelevant to the question

of whether she was qualified to work at the time Drs. Franklin and Browning

made their decisions that she was not.

       In addition to not being qualified to return to work, Plaintiff did not suffer an

adverse employment action.        It is undisputed that Plaintiff resigned from her

surgical technician position. Defs.’ Stmt. ¶ 26; Shaw Depo. Exh. 15 (explaining

that Plaintiff had “just submitted a letter of resignation to my supervisor, Michelle

V.”)7; Shaw Depo. Exh. 16 (May 12, 2016 Letter of Resignation effective June 10,

2016).

       Defendant’s acceptance of Plaintiff’s resignation was not an adverse

employment action as a matter of law, as numerous courts in this Circuit have

held. Salen v. Blackburn Bldg. Servs., LLC, No. 3:14-CV-01361 (VAB), 2017 WL

71708, at *16 (D. Conn. Jan. 6, 2017) (“While a defendant's termination of an

employee would constitute an ‘adverse employment action,’ a defendant's

termination of an employee who has resigned does not.”) (quoting Davis v.

Koffee Kup Bakery, Inc., No. 2:15-cv-152 (CR), 2016 WL 4411399, at *6 (D. Vt. Aug.

18, 2016); Davis, 2016 WL 4411399, at *6 (“Where an employee voluntarily quits,

there is no adverse employment action.”) (citation omitted); see also Cadet v.

Deutsche Bank Sec. Inc., No. 11 Civ. 7964 (CM), 2013 WL 3090690, at *11 (S.D.N.Y.



7   A later email identified Plaintiff’s supervisor that had received Plaintiff’s
                                         18
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 19 of 28




June 18, 2013) (“A voluntary resignation does not constitute an adverse

employment action.”).

      Nor does Defendant’s refusal to rescind Plaintiff’s voluntary employment

resignation constitute an adverse employment action.            See Cadet, 2016 WL

3090690, at *13 (“[f]ederal courts across the country have held that ‘the refusal to

allow rescission of a voluntary resignation does not constitute an adverse

action.’ … The reason for this is simple: employers are not usually obligated to

allow their employees to rescind their resignations.”) (quoting Hammonds v.

Hyundai Motor Mfg. Alabama, LLC, No. 2:10-CV-103, 2011 WL 2580168, at *4 (M.D.

Ala. June 28, 2011) (citing cases); Hammonds, 2011 WL 2580168, at *4 (“[I]n the

absence of a duty to permit an employee to rescind [her] resignation, it is not an

adverse employment action—for the purposes of a discrimination claim or a

retaliation claim—for an employer to take the employee at [her] word that [she]

wants out and not reinstate [her] if [she] changes [her] mind.”). Here, Plaintiff

does not argue that Defendant had a duty, contractual or otherwise, to accept

Plaintiff’s attempted rescission of her resignation.

      In   sum,   neither   Plaintiff’s   voluntary   resignation   from   Defendant’s

employment nor Defendant’s refusal to reinstate Plaintiff constitute adverse

employment actions.




resignation letter as “Michelle Verderame.” Shaw Depo. Exh. 21.
                                        19
      Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 20 of 28




      The Court pauses briefly to note that while a resignation can constitute an

adverse employment action where the Plaintiff was coerced into resigning,

Cadet, 2016 WL 4411399, at *11, i.e., a so-called “constructive discharge,”

Plaintiff does even allege, much less argue, that such coercion occurred here.

And, the record shows that the only remark of a racial nature was made by Dr.

Bonde. Defendant investigated Plaintiff’s complaint about this remark, and Dr.

Bonde was required to undergo sensitivity training, which he completed. Plaintiff

made other complaints of a more banal nature, but these remarks and acts were

not clearly threatening or racial and were not extreme. The employer took them

seriously and was in the early stage of investigating them when Plaintiff

resigned.   Thus, neither the severity nor the knowledge/neglect elements of

constructive discharge exist.

      Finally, as regards Plaintiff’s prima facie racial discrimination case, Plaintiff

has failed to adduce any evidence tying Defendant’s refusal to rescind Plaintiff’s

voluntary resignation to any racial animus on the part of Defendant’s decision

makers.

      “[A]n individual plaintiff may establish a prima facie case by ‘showing

actions taken by the employer from which one can infer, if such actions remain

unexplained, that it is more likely than not that such actions were based on a

discriminatory criterion illegal under’ Title VII.” Young v. United Parcel Service,

Inc., 575 U.S. 206, 218 (2015) (quoting Furnco Constr. Corp. v. Waters, 438 U. S.


                                         20
        Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 21 of 28




567, 576 (1978)). “[A] showing of disparate treatment ‘is a recognized method of

raising an inference of discrimination for purposes of making out a prima facie

case.’ Raising such an inference, however, requires the plaintiff to show that the

employer treated him or her ‘less favorably than a similarly situated employee’

outside of the protected group. . . . A similarly situated employee is one ‘similarly

situated in all material respects’ to the plaintiff.” Raspardo v. Carlone, 770 F.3d

97, 126 (2d Cir. 2014); Lu v. Chase Investment Servs. Corp., 412 F. App’x 413, 418

(2d Cir. 2011) (finding no disparate treatment where plaintiff failed to identify

comparator who committed similar infraction but was not disciplined).

       Here, Plaintiff has not alleged and does not argue that there were non-

African-American “similarly situated employees” who were treated more

favorably than her, by, for example, allowing them to rescind their resignations or

by not requiring fitness for duty examinations circumstances similar to

Plaintiff’s.

       In the absence of evidence portraying a disparity in treatment as between

Plaintiff and one or more similarly situated employees outside her protected

class, “[a]n inference of discriminatory intent may be established by, inter alia,

the employer’s invidious comments about others in the employee’s protected

group; or the sequence of events leading to the plaintiff’s discharge.” Sassaman

v. Gamache, 566 F.3d 307, 312 (2d Cir. 2009).




                                         21
         Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 22 of 28




         In determining whether an utterance of a racial nature is probative of

discriminatory intent with respect to a challenged adverse employment action,

courts look to the following factors: “(1) who made the remark (i.e., a

decisionmaker, a supervisor, or a low-level coworker); (2) when the remark was

made in relation to the employment decision at issue; (3) the content of the

remark (i.e., whether a reasonable juror could view the remark as discriminatory);

and (4) the context in which the remark was made, (i.e. whether it was related to

the decisionmaking process).” Vogel v. CA, Inc., 44 F. Supp. 3d 207, 223 (D.

Conn. 2014) (quoting Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149 (2d Cir.

2010)), aff’d 662 F. App’x 72 (2016). “Generally, ‘remarks made by someone other

than the person who made the decision adversely affecting the plaintiff may have

little   tendency    to   show   that   the    decision-maker   was     motivated   by

discrimination.’” Vale v. City of New Haven, 197 F. Supp. 3d 389, 400 (D. Conn.

2016) (quoting Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 115 (2d Cir.

2007)). And “‘[t]he more remote and oblique the remarks are in relation to the

employer’s adverse action, the less they prove that the action was motivated by

discrimination.’” Tolbert v. Smith, 790 F.3d 427, 437 (2d Cir. 2015).

         Here, Plaintiff’s sole allegation as regards employer “invidious comments”

involves Dr. Bonde’s use of the N-word during the February 16, 2016 operation.

But Dr. Bonde’s “comment” is not imputable to the decision-makers who refused

to rescind Plaintiff’s voluntary resignation. Dr. Bonde was not even an employee


                                          22
        Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 23 of 28




of Defendant’s, CHRO Complaint ¶ 30 (explaining Dr. Bonde was “a Yale Medical

School employee who ha[d] surgical privileges at Yale-New Haven Hospital.”),

and certainly had no decision-making authority as regards Plaintiff’s continued

employment.

       Racially imbued “comments by non-decision makers, without more, are not

evidence that can raise an inference of discrimination and defeat summary

judgment.” Saliga v. Chemtura Corp., No. 3:12-cv-832, 2015 WL 5797000, at *8 (D.

Conn. Sept. 30, 2015); see also Greenfield v. McDonald’s Corp., No. 3:10-cv-40,

2011 WL 3859717, at *6 (D. Conn. Sept. 1, 2011) (allegation that coworker called

plaintiff   N-word   during   an   altercation   “cannot   constitute   evidence   of

discrimination on the part of the Defendant” where co-worker had “no input on . .

. decision to terminate Plaintiff’s employment”); Coltin v. Corporation for Justice

Mgmt., Inc., 542 F. Supp. 2d 197, 205 (D. Conn. 2008) (discriminatory remarks by

non-decision-maker insufficient to sustain Title VII claim).

       That being so, and given the absence of evidence that Defendant treated

Plaintiff less favorably than similarly situated employees outside her protected

class, as well as Plaintiff neither being cleared to return to work, nor suffering an

adverse employment action, Plaintiff is incapable of proving a prima facie case

for race-based discriminatory discharge under Title VII (Count One) or the CFEPA

(Count Two).




                                         23
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 24 of 28




      B.    Disability-Based Discriminatory Discharge Claims

      To state a prima facie case of disability discrimination under the ADA and

the CFEPA, Plaintiff must show: “(1) the employer is subject to the ADA; (2) the

plaintiff is disabled within the meaning of the ADA or perceived to be so by her

employer; (3) she was otherwise qualified to perform the essential functions of

the job with or without reasonable accommodation; (4) she suffered an adverse

employment action; and (5) the adverse action was imposed because of her

disability.” Davis v. New York City Dep’t of Educ., 804 F.3d 231, 235 (2d Cir.

2015), see also Eaddy v. City of Bridgeport, 156 Conn. App. 597, 603-604 (2015)

(prima facie elements under CFEPA).

      First, as discussed, supra, Plaintiff was not cleared to return to work

following her fitness for duty examination, meaning she was not “qualified” to

perform her job under the requirements for establishing a prima facie case.

Second, Plaintiff did not suffer an adverse employment action as a matter of law.

      In addition, to be “regarded as having . . . an impairment,” an individual

must “establish[ ] that he or she has been subjected to an action prohibited

under [the ADA] because of an actual or perceived physical or mental impairment

whether or not the impairment limits or is perceived to limit a major life activity.”

Flores v. Entergy Nuclear Operations, Inc., 313 F. Supp. 3d 511, 524 (S.D.N.Y.

2018), aff’d, 768 F. App’x 139 (2d Cir. 2019); see also Eaddy, 156 Conn. App. at

598 (under CFEPA, “[i]n order for an individual to prove that he or she has been


                                         24
      Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 25 of 28




the object of discrimination because of a perceived mental disability, the person

must first show that he or she in fact has been perceived to have a recognized

mental disorder”).

     Plaintiff testified that Defendant perceived her as mentally disabled as

evidenced by her being required to undergo a fitness for duty examination. Shaw

Depo. Tr. at 127. But “[c]ourts have repeatedly held that requiring mental and

physical examinations to determine fitness for duty are not enough to suggest

that an employee is regarded as mentally disabled.”       Graham v. Boehringer

Ingelheim Pharm., Inc., 451 F. Supp. 2d 360, 372 (D. Conn. 2006) (granting

summary judgment to employer on perceived disability claim for want of

evidence that employer “regarded” plaintiff has having a mental disability after

he was sent for a fit for duty exam after an alleged threat of violence in the

workplace); see also Ford v. New York City Dep't of Health & Mental Hygiene, 545

F. Supp. 2d 377, 395 (S.D.N.Y. 2008), aff’d 352 F. App’x 471 (2d Cir. 2009)

(granting employer summary judgment on ADA claim and noting “[t]he Second

Circuit has specifically held that requiring an employee to undergo an evaluation

does not evidence discrimination.”). “A request for a medical examination is ‘not

equivalent to treatment of the employee as though [she] were substantially

impaired. Employers need to be able to use reasonable means to ascertain the

cause of troubling behavior without exposing themselves to ADA claims.’”

Pierce v. Highland Falls-Fort Montgomery Cent. Sch. Dist., No. 08-CIV-1948 RKE,


                                       25
        Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 26 of 28




2011 WL 4526520, at *10 (S.D.N.Y. Sept. 28, 2011), quoting Doe v. Bd. of Educ., 63

F. App’x 46, 49 (2d Cir. 2003). Plaintiff’s claims regarding Defendant’s employees

videotaping her, hacking her computer and stealing her “inventions,” quoting

poetry she had written but not shared with anyone, etc., prompted safety

concerns as to whether she posed a threat to herself, and whether she was

capable of performing her duties in the high-stress situation of an operating

room.        Thus, “[a]t most such evidence suggests that [Defendant] regarded

[Plaintiff’s] mental condition as an open question that required assessment by a

professional.” Graham, 451 F. Supp. 2d at 372.

        In sum, Plaintiff fails to establish that she has met the requirements for a

prima facie case of discrimination based on a mental disability.

        C.      Retaliation

        To establish a prima facie case of retaliation under the ADA, Title VII, and/or

CFEPA, a plaintiff must provide evidence of “(i) conduct by the plaintiff that is

protected activity; (ii) of which the employer was aware; (iii) followed by an

adverse employment action; (iv) that was causally connected to the protected

activity.” Rakowsky v. Nielsen, 744 F. App’x 743, 744 (2d Cir. 2018) (Title VII); see

also Francis v. Hartford Bd. of Educ., No. 3:14-cv-972, 2017 WL 4401452, at *4 (D.

Conn. Sept. 30, 2017) (reciting same prima facie proof requirements in context of

ADA and CFEPA retaliation case).




                                           26
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 27 of 28




      As with her discrimination claims, Plaintiff fails to argue a prima facie case

for retaliation, for several reasons. First, Plaintiff was not engaged in a protected

activity under the federal discrimination laws because the subject of Plaintiff’s

complaint, the racial slur uttered by Dr. Bonde during the February 16, 2016

surgery, was not actionable as a Title VII violation. It obviously had nothing to do

with Plaintiff’s disability claim, and, as discussed, supra, a racial slur uttered by a

non-employee cannot be imputed to the employer as a Title VII violation. Simply

put, Dr. Bonde’s behavior did not by itself constitute a Title VII or ADA violation;

therefore, Plaintiff complaining about it was not a “protected activity.” Therefore,

Plaintiff’s prima facie retaliation case fails.

      Second, as discussed, Plaintiff was not subject to an adverse employment

action in that she voluntarily resigned.

       Third, Plaintiff’s prima facie retaliation claim fails because Plaintiff has

failed to adduce any evidence that Defendant retaliated against her. Defendant

argues that it “responded to Plaintiff’s lone complaint about the February 16

procedure not just with a sympathetic ear but in a substantive and aggressive

way by immediately launching an investigation and implementing effective

remedial measures:

   • When Plaintiff first told her immediate supervisor, the supervisor said she
     would escalate it to her own superior. (Shaw Dep. at 63).
   • When Plaintiff emailed Turner to summarize what occurred that evening,
     Turner replied within hours to say “I’m so sorry you had to be subjected to
     that. I will follow up in the morning. (Shaw Dep., Exh. 11)


                                            27
       Case 3:18-cv-00067-VLB Document 94 Filed 04/21/20 Page 28 of 28




   • Within two days of the complaint, Plaintiff had a meeting with Turner[,]
     (Shaw Dep. at 72-74), and a second meeting with Turner and Wagner.
     (Shaw Dep. at 82-86)
   • The matter was investigated, and Dr. Bonde participated in sensitivity
     training. (Shaw Dep. at 122, Exh. 12; Exh. A to Wright Aff., ¶¶ 8-10, 30).

This response on the part of YNHH simply cannot be squared with the notion that

YNHH lashed out against Plaintiff months later, particularly given Plaintiff

tendered her resignation within days of a request to meet regarding her then

latest complaint.” [ECF No. 77-1 at 30-31]. The Court agrees. Here, there was

simply no retaliation.   Rather, there was a concerted and persistent effort on

Defendant’s part to investigate and correct, to the extent it could, any

deficiencies in conduct on the part of those manning Defendant’s facilities.

                               IV.     CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendant’s motion for

summary judgment [ECF No. 77]. The clerk is instructed to close this case and

enter judgment in Defendant’s favor.

                                       ________/s/___________________
                                       Vanessa L. Bryant
                                       United States District Judge


      SO ORDERED at Hartford, Connecticut this 21st day of April 2020.




                                        28
